Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 6, 2022 has been entered. Claims 1, 18, 21-30 remain pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities: on line 12, “riving” should be changed to “driving”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the limitations, “determine a radius of a second friction circle based on the radius of the first friction circle and a distribution of the driving forces for the first wheel and the driving forces for the second wheel so that the radius of the second friction circle is larger than the radius of the first friction circle” (lines 21-24), and “after the processor removes the restriction, i) determine a radius of a third friction circle based on the estimated upper limit of the coefficient of friction” (lines 28-29) are not supported by the original disclosure, and therefore constitute new matter. While the specification of this application discloses friction circles in page 13, line 21 – page 14, line 12; page 16, lines 5-8; page 17, lines 22-28, page 19, lines 12-19; page 20, lines 7-11, they do not support the rejected limitations.
Claims 18, 21-26 are also rejected under section 112(a) for depending from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, lines 22-23, the meaning of the limitation, “after the predetermined second period elapses until the predetermined first period” is unclear. For purposes of examination, other features of claim 27 will be considered the best reasonable interpretation of the limitation.
Claims 28-30 are also rejected under section 112(b) for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 18, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190367044 A1 to Nakagawara et al. (hereinafter, Nakagawara). 
Regarding claim 1, Nakagawara discloses: a vehicle control device, comprising- a processor configured to: estimate a lower limit and an upper limit of a coefficient of friction on a road surface to be traveled by a vehicle {abstract: a vehicle control system includes: a μ estimation unit estimating a frictional coefficient μ of a road surface / It is noted that estimating a lower limit and an upper limit of a coefficient of friction is implied in the frictional coefficient estimating process}; 
determine whether the vehicle is able to perform  automated driving {Nakagawara , abstract: when the driving mode forcibly shifts from the automated driving control to the manual driving control (determine whether the vehicle is able to perform automated driving is implied)};  
switch an operation mode of the vehicle from the automated driving to manual driving when the processor determines that the vehicle is unable to perform the automated driving while the vehicle performs the automated driving {Nakagawara, paragraph [0006]: a driving force distribution controller (for example, an ECU 10 and an AWD 63 to be described later) that distributes, when the driving mode shift controller forcibly shifts the driving mode from the automated driving control to the manual driving control without intention of the driver and when driving force exceeding the maximum frictional force stored in the storage unit is input to one driving wheel of the vehicle, the driving force to a different driving wheel / paragraph [0033]: when a driving mode shift controller 12 forcibly shifts the driving mode from automated driving control to manual driving control without intention of a driver and when driving force exceeding the maximum frictional force stored in a storage unit 15 is input to one driving wheel of the vehicle, for example, the AWD 63 that functions as the driving force distribution controller distributes the driving force to another driving wheel.};
impose a restriction on driving force of the vehicle when the processor determines that the vehicle is unable to perform the automated driving while the vehicle performs the automated riving {Nakagawara, paragraph [0007]: the driving force distribution controller limits a total driving force if the driving force to be distributed to the different driving wheel exceeds the maximum frictional force / paragraph [0071]: In Step S10, the system limits the total driving force to be input to the driving wheel. Specifically, the system controls the driving force output device such as an electric motor and thereby limits the total driving force so that the driving force to be distributed to another driving wheel may not exceed the maximum frictional force. / Fig. 2};
the driving force including a first driving force for at least one first wheel under the manual driving and a second driving force for at least one second wheel under the manual driving, the at least one first wheel being configured for steering the vehicle {Nakagawara , paragraph [0014]: As illustrated in FIG. 1, the vehicle control system 1 includes: an ECU 10; an external sensing device 20; an HMI (Human Machine Interface) 30; a navigation device 40; a vehicle sensor 50; an EPS (Electric Power Steering) 61; a VSA (Vehicle Stability Assist) 62; an AWD (All-Wheel-Drive) 63; an ESB (Electric Servo Brake) 64; a driving force output device 71; a brake device 72; and a steering device 73. / paragraph [0031]: the VSA controls a fluid pressure unit configured to supply brake fluid pressure to a brake cylinder of each of front and rear, left and right wheels, and thereby controls the braking force of each wheel individually and improves travel stability / paragraph [0033]: when a driving mode shift controller 12 forcibly shifts the driving mode from automated driving control to manual driving control without intention of a driver and when driving force exceeding the maximum frictional force stored in a storage unit 15 is input to one driving wheel of the vehicle, for example, the AWD 63 that functions as the driving force distribution controller distributes the driving force to another driving wheel. / It is noted that at AWD, one driving wheel may be configured for steering the vehicle and another driving wheel is not.}
remove the restriction when the processor determines that the vehicle is able to perform the automated driving while the processor imposes the restriction {Nakagawara, paragraph [0007], [0071] / it is note that the restriction force was imposed when the vehicle was unable to perform the automated driving, therefore, it logically flows that when automated driving is possible, the restriction force is removed.},
wherein the processor is configured to: while the processor imposes the restriction, i) determine a radius of a first friction circle based on the estimated lower limit of the coefficient of friction {Nakagawara, paragraph [0054]: The maximum frictional force calculation unit 16 is configured to calculate the maximum frictional force between the wheels of the own vehicle and the road surface based on the frictional coefficient μ estimated by the μ estimation unit 14 described above. Specifically, the maximum frictional force calculation unit determines a friction circle based on the frictional coefficient μ estimated by the p estimation unit 14 by referring to the relationship between the frictional coefficient μ and the size of friction circle which is stored in advance. Thereby, the maximum frictional force that prevents excessive slip of wheels is calculated}. It is noted that lower limit of the estimated friction coefficient is the safer side of the estimation.
Nakagawara does not explicitly disclose: ii) determine a radius of a second friction circle based on the radius of the first friction circle and a distribution of the driving forces for the first wheel and the driving forces for the second wheel so that the radius of the second friction circle is larger than the radius of the first friction circle.
In relation to this, Nakagawara discloses in paragraph [0077]: the system limits the total driving force if the driving force to be distributed to another driving wheel exceeds the maximum frictional force stored in the storage unit. Thereby, it is possible to reliably avoid excessive slip of driving wheel. In the example described above, the system limits the total driving force when the driving force to be distributed to the rear wheel exceeds the maximum frictional force, and thus it is also possible to avoid excessive slip of the rear wheel. / paragraph [0031]: the VSA controls a fluid pressure unit configured to supply brake fluid pressure to a brake cylinder of each of front and rear, left and right wheels, and thereby controls the braking force of each wheel individually and improves travel stability. / paragraph [0032]: The AWD 63 is a so-called flexible all-wheel drive control system, and functions as a driving force distribution controller. In other words, the AWD 63 is equipped with AWD-ECU (not illustrated), and configured to flexibly control front and rear, left and right wheels' driving force distribution. More specifically, the AWD 63 controls an electromagnetic clutch, a driving motor, and the like in a front-and-rear left-and-right driving force distribution unit based on the vehicle speed, the steering angle, the yaw rate, the lateral acceleration, and the like detected by the vehicle speed sensor, the rudder angle sensor, the yaw rate sensor, and the lateral acceleration sensor, and thereby changes front and rear, left and right wheels' driving force distribution.
It is noted that the system of Nakagawara can control braking force of each wheel individually and distribute driving force per wheel, which means the friction circle of each wheel can be controlled individually. Also, the system control the front wheels and the rear wheels differently. Since a radius of a first friction circle is already determined based on the estimated lower limit of the coefficient of friction, and considering a distribution of the driving forces for the first wheel and the driving forces for the second wheel, it would be obvious to try a combination of a smaller radius of friction circle (less driving force) for one wheel to prevent wheel slip condition, and a larger radius of friction circle (more driving force) for another wheel, which may be less likely to slip, to provide driving force desirable for movement of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakagawara so that the radius of the second friction circle is larger than the radius of the first friction circle, and to incorporate the modification with the described invention of Nakagawara in order to distribute more driving force to the other wheel than the wheel for which a friction circle is determined to prevent wheel slip.
Nakagawara discloses: iii) determine an upper limit of the first driving force so that the upper limit of the first driving force falls in the first friction circle, and iv) determine an upper limit of the second driving force so that the upper limit of the second driving force falls in the second friction circle {Nakagawara, paragraph [0054] discloses determining friction circle based on estimated frictional coefficient, which is directly related to the driving force}. 
Nakagawara discloses: after the processor removes the restriction, i) determine a radius of a third  friction circle based on the estimated upper limit of the coefficient of friction, and ii) determine the upper limit of the coefficient of friction, and iii) determine the upper limit of the first driving force and the upper limit of the second driving force so that the upper limit of the first driving force and the upper limit of the second driving force fall in the third friction circle {Nakagawara, paragraph [0054]}. 
It is noted that Nakagawara, paragraph [0054] discloses determining friction circle based on estimated frictional coefficient, which is directly related to the driving force. Under a driving situation in which the processor removed the restriction, which means the vehicle is in a stable condition, using the upper limit of the estimated friction coefficient is more efficient in driving.
It is noted that given the functionalities of friction coefficient estimation and friction circle control for each wheel, setting up different friction with different driving forces for the wheels based on different driving conditions of autonomous driving (more stable condition) and manual driving (less stable condition), and trying a combination of different friction circle radii for preventing wheel slip while preserving the driving force would have been obvious. 
	Regarding claim 18, which depends from claim 1, Nakagawara further teaches : wherein the processor fixes the distribution of the driving force for the first wheel and the driving force for the second wheel to a predetermined value while the processor imposes the restriction {Nakagawara, paragraphs [0007], [0054]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving force distribution controller of Nakagawara to impose the driving force restriction based on the relation between the first and second friction circles.
Regarding claim 24, which depends from claim 1, Nakagawara discloses: wherein the processor determines the distribution of the driving forces for the first wheel and the driving forces for the second wheel based on an acceleration rate of the vehicle {Nakagawara, paragraph [0032]: The AWD 63 is a so-called flexible all-wheel drive control system, and functions as a driving force distribution controller. In other words, the AWD 63 is equipped with AWD-ECU (not illustrated), and configured to flexibly control front and rear, left and right wheels' driving force distribution. More specifically, the AWD 63 controls an electromagnetic clutch, a driving motor, and the like in a front-and-rear left-and-right driving force distribution unit based on the vehicle speed, the steering angle, the yaw rate, the lateral acceleration, and the like detected by the vehicle speed sensor, the rudder angle sensor, the yaw rate sensor, and the lateral acceleration sensor, and thereby changes front and rear, left and right wheels' driving force distribution.}.
Regarding claim 27, Nakagawara discloses: a vehicle control device, comprising: a processor configured to: estimated a lower limit and an upper limit of a coefficient of friction on a road surface to be traveled by a vehicle; determine whether the vehicle is able to continue automated driving on a condition that the vehicle is performing the automated driving; switch an operation mode of the vehicle from the automated driving to manual driving when the processor determines that the vehicle is unable to continue the automated driving {Nakagawara, abstract, paragraph [0021]}; 
impose a restriction on driving force of the vehicle until a predetermined first period elapses after the determining that the vehicle is unable to continue the automated driving {Nakagawara, paragraph [0007] / paragraph [0065]: the system judges whether or not a predetermined period of time has passed since the driving mode forcibly shifted from automated driving control to manual driving control.} 
the driving force including a first driving force for at least one first wheel under the manual driving and a second driving force for at least one second wheel under the manual driving, the at least one first wheel being configured for steering the vehicle {Nakagawara, paragraph [0014]}. 
Nakagawara discloses the following limitation except the predetermined second period and increasing the radius: wherein the processor is configured to: after the determining that the vehicle is unable to continue the automated driving until a predetermined second period that is shorter than the predetermined first period elapses, i) determines a first radius of a friction circle based on the estimated lower limit of the coefficient of friction, ii) determine an upper limit of the first driving force and the second driving force so that the upper limit of the first driving force and the second driving force falls in the friction circle and after the predetermined second period elapses until the predetermined first period, i) determine a second radius of a maximum friction circle based on the estimated upper limit of the coefficient of friction, ii) increase gradually the first radius to the second radius, and ii) determine the upper limit of the first driving force and the second driving force so that the upper limit of the first driving force and the second driving force falls in the friction circle {Nakagawara, paragraph [0054]}.
In order to ensure safety, gradually strengthening operation under the conditions from a lower limit to an upper limit over a predetermined time is in the knowledge generally available to one of ordinary skill in the art.
It is noted that the predetermined second period is shorter than the predetermined first period, during which a restriction on driving force of the vehicle is imposed. Try to increase driving force should be finished before the driving force restriction ends to ensure safety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakagawara to increase the radius of the friction circle from the lower limit to the upper limit before the driving restriction imposition ends in order to increase driving performance while ensuring safety.
Claims 21, 22, 23, 25, 26, 28, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawara in view of US 20180244278 A1 to Shami et al. (hereinafter, Shami).
Regarding claim 21, which depends from claim 1, Nakagawara does not explicitly teach: further comprising a non-contact sensor that detects environmental data frontward of the vehicle, wherein the processor estimates the lower limit of the coefficient of friction and the upper limit of the coefficient of friction based on the environmental data frontward of the vehicle and a vehicle speed of the vehicle.  
Shami remedies this and teaches in paragraph [0047]: messages on a communication bus of the autonomous vehicle 10 as indicated by the sensor data 314 are used to adjust the surface friction coefficient. For example, an Outside Ambient Temperature (OAT) sensor output may be utilized to discount or eliminate the possibility of certain surface coefficient values such as ice or snow in temperatures above freezing. In some embodiments, road surface temperatures and sun load may be measured or estimated for use in coefficient adjustment module 214. For example, infrared sensors [non-contact sensor] of sensor system 28 may quantify the road surface temperature, which the coefficient adjustment module 214 may then use to calculate the second value [estimates the coefficient of friction]. 
Nakagawara discloses estimation of the coefficient of friction based a vehicle speed of the vehicle {Nakagawara, paragraph [0053]: example of frictional coefficient μ estimation method is to estimate the frictional coefficient μ based on the vehicle speed acquired by the vehicle speed sensor and the wheel speed of each wheel acquired by the wheel speed sensor}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor and the coefficient adjustment module of Shami with the described invention of Nakagawara in order to calculate coefficient of friction of road using non-contact sensor data.
Regarding claim 22, which depends from claim 21, Nakagawara in view of Shami teaches: wherein the non-contact sensor includes a camera, a road surface temperature sensor, a near-infrared sensor, and a laser light sensor, and wherein the processor: acquires a color of the road surface frontward of the vehicle from an image obtained by the camera, acquires a temperature of the road surface frontward of the vehicle from a detected value of the road surface temperature sensor, acquires an amount of moisture on the road surface from a detected value of the near-infrared sensor, acquires a road surface roughness of the road surface frontward of the vehicle from a detected value of the laser light sensor, and estimates the lower limit of the coefficient of friction and the upper limit of the coefficient of friction by using a predetermined database based on the color of the road surface, the temperature of the road surface, the road surface roughness, the amount of moisture on the road surface, and the vehicle speed {Shami, paragraphs [0047], [0048]: the outside ambient temperature, and a visual spectrum camera output at least partially indicate the type of the road surface. In some embodiments, the coefficient adjustment module 214 may use an output from a humidity sensor to determine how damp the road surface may be in combination with the outside ambient temperature. For example, in damp and cold conditions, the coefficient adjustment module 214 may reduce the friction coefficient as part of calculating the second value when the humidity sensor and OAT sensor indicate it is cold and damp}. 
It is noted that  using later light sensor, using a predetermined data base, and using vehicle speed sensor are in the knowledge generally available to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors including the infrared sensor and camera and the coefficient adjustment module of Shami to acquire color, roughness, moisture of the road surface  and to estimate the coefficient of friction, and to incorporate the modifications with the described invention of Nakagawara in order to calculate coefficient of friction of road using the color, roughness and moisture data.
Regarding claim 23, which depends from 21, Nakagawara discloses: wherein the processor decreases the lower limit of the coefficient of friction and the upper limit of the coefficient of friction when the environmental data is unchanged and the vehicle speed increases {Nakagawara, paragraph [0053]}.
It is noted that it is in the knowledge generally available to one of ordinary skill in the art that tolerance of estimation is reduced as the vehicle speed increases. 
	Regarding claim 25, which depends from 23, Nakagawara discloses: wherein the processor determines the distribution of the driving forces for the first wheel and the driving forces for the second wheel based on an acceleration rate of the vehicle {Nakagawara, paragraph [0032]}. 
	Regarding claim 26, which depends from 25, Nakagawara further teaches: wherein the processor fixes the distribution of the driving force for the first wheel and the driving force for the second wheel while the processor imposes the restriction {Nakagawara, paragraphs [0007], [0054]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving force distribution controller of Nakagawara to impose the driving force restriction based on the relation between the first and second friction circles.
	Regarding claim 28, which depends from claim 27, Nakagawara does not explicitly teach: further comprising a non-contact sensor that detects environmental data frontward of the vehicle, wherein the processor estimates the lower limit of the coefficient of friction and the upper limit of the coefficient of friction based on the environmental data frontward of the vehicle and a vehicle speed of the vehicle.  
Shami remedies this and teaches in paragraph [0047]. Nakagawara discloses estimation of the coefficient of friction based a vehicle speed of the vehicle {Nakagawara, paragraph [0053]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor and the coefficient adjustment module of Shami with the described invention of Nakagawara in order to calculate coefficient of friction of road using non-contact sensor data.
	Regarding claim 29, which depends from claim 28, Nakagawara in view of Shami teaches: wherein the non- contact sensor includes a camera, a road surface temperature sensor, a near-infrared sensor, and a laser light sensor, and wherein the processor: acquires a color of the road surface frontward of the vehicle from an image obtained by the camera, acquires a temperature of the road surface frontward of the vehicle from a detected value of the road surface temperature sensor, acquires an amount of moisture on the road surface from a detected value of the near-infrared sensor, acquires a road surface roughness of the road surface frontward of the vehicle from a detected value of the laser light sensor, and estimates the lower limit of the coefficient of friction and the upper limit of the coefficient of friction by using a predetermined database based on the color of the road surface, the temperature of the road surface, the road surface roughness, the amount of moisture on the road surface and the vehicle speed {Shami, paragraphs [0047], [0048]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors including the infrared sensor and camera and the coefficient adjustment module of Shami to acquire color, roughness, moisture of the road surface  and to estimate the coefficient of friction, and to incorporate the modifications with the described invention of Nakagawara in order to calculate coefficient of friction of road using the color, roughness and moisture data.
Regarding claim 30, which depends from claim 29, Nakagawara discloses: wherein the processor decreases the lower limit of the coefficient of friction and the upper limit of the coefficient of friction when the environmental data is unchanged and the vehicle speed increases {Nakagawara, paragraph [0053]}.

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive. Applicant argued that the amended claims are not obvious over the cited references. In response, 103 rejections are written for the amended claims citing relevant disclosures from the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661